Citation Nr: 0017453	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  00-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 23, 
1999, for special monthly pension benefits based on the need 
for the aid and attendance of another person.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted entitlement 
to special monthly pension benefits based on the need for the 
aid and attendance of another person, effective August 23, 
1999.  In his timely appeal of this determination to the 
Board, the veteran challenges the effective dated assigned by 
the RO for entitlement to these benefits.


REMAND

In his corrected March 2000 Substantive Appeal, the veteran 
requested an opportunity to present sworn testimony before a 
traveling Member of the Board of Veterans' Appeals.  
Accordingly, as an appellant is entitled to a hearing if one 
is requested, 38 C.F.R. § 20.700(a) (1999), further 
development is warranted.

Therefore, this case is REMANDED for the following action:

The RO should place the veteran's name on 
their travel board docket, and schedule 
the requested hearing in accordance with 
all appropriate procedures.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


